[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                             _______________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                    No. 08-13204                       AUGUST 16, 2010
                              _______________________                    JOHN LEY
                                                                          CLERK
                           D.C. Docket No. 04-20211-CR-AJ

UNITED STATES OF AMERICA,

                                                                        Plaintiff-Appellee,

                                           versus

SHELDON KRESLER,


                                                                     Defendant-Appellant.

                               ______________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                             ______________________

                                    (August 16, 2010)


Before TJOFLAT and COX, Circuit Judges, and KORMAN,* District Judge.

PER CURIAM:

       *
      The Honorable Edward R. Korman, United States District Judge for the Eastern District of
New York, sitting by designation.
      This is an appeal from a judgment, entered after a jury trial, convicting the

appellant, Sheldon Kresler, of one count of conspiracy in violation of 18 U.S.C.

§ 371, seven counts of wire fraud in violation of 18 U.S.C. § 1343, one count of

prescription drug diversion in violation of 21 U.S.C. §§ 331(t), 333(a)(2),

353(c)(3)(A)(i) and 353(c)(3)(A)(ii)(II), one count of money laundering conspiracy

in violation of 18 U.S.C. § 1956(h), and nine counts of money laundering in violation

of 18 U.S.C. § 1956(a)(1)(B)(i). Kresler, who had an extensive criminal history, was

sentenced principally to ninety-six months of incarceration. On this appeal, he

challenges both his conviction and sentence.

                                 BACKGROUND

I.    The Scheme to Defraud

      Kresler and co-defendant William Walker were co-owners of Crystal Coast Inc.

(“Crystal Coast”), a pharmaceutical resale company based in Miami, Florida. Kresler

and Walker established Crystal Coast in order to purchase pharmaceuticals from

various sources and resell the drugs to wholesalers at a profit. In November 1999,

Leonard Schecter, an acquaintance of Kresler’s, introduced Kresler and Walker to

Mark Linden, another co-defendant, who was the owner of Marisa Trading. Linden

informed Kresler and Walker that he could secure quantities of InFed, a branded

generic drug used to treat iron deficiency and anemia produced by Schein

                                          2
Pharmaceuticals Inc. (“Schein”), at a low price through Charles Williams, also a co-

defendant. Williams, who was the executive director of African Christian Relief

(“ACR”), a 501(c)(3) charitable organization, had contacted a representative of

Schein’s humanitarian aid division to procure InFed for distribution to Angola,

Africa. Williams had submitted materials to Schein, including documentation

substantiating that ACR was a registered 501(c)(3) organization and ACR’s annual

report. Schein agreed to provide InFed at the rate of $88.00 per unit, a deep discount

from its normal price.

      Williams never intended to ship the InFed acquired from Schein to Angola.

Instead, he planned to sell the drugs on the domestic market for a hefty profit.

Kresler and Walker, through Crystal Coast, agreed with Williams and Linden to sell

the InFed obtained from Schein to wholesalers at a significant markup from their

purchase price. Crystal Coast, however, did not have a pharmaceutical wholesalers

license. Consequently, Crystal Coast arranged to use the license held by James P.

Lyons & Son, a company based out of Fort Lauderdale, Florida. At trial, Walker

testified that he knew this arrangement was illegal.

       Kresler, Walker, Williams and Linden retained an attorney, Louis Terminello,

of Terminello & Terminello, to act as an escrow agent. In essence, Crystal Coast

would sell InFed to wholesalers, who would remit a portion of the purchase price to

                                          3
the escrow account held by Terminello. Terminello would then distribute a portion

of these proceeds to Schein for the purchase of the pre-sold InFed. Once the payment

was received by Schein, it would ship the purchased InFed to freight forwarder Vene-

Embarque, Inc. (“Vene-Embarque”), which was located in Miami. Kresler or Walker

(or both) would physically pick up the InFed from Vene-Embarque, repackage the

drugs, and in some cases personally deliver it to the wholesalers. Once delivery was

completed, the wholesalers would remit the remainder of the purchase price to Crystal

Coast or Terminello. Terminello would then distribute the remaining profits to the

co-conspirators, after deducting fees for himself, Schecter, and James P. Lyons &

Son.

       Between November 1999 and January 2000, Williams ordered eight shipments

of InFed from Schein, totaling 22,718 units at a total cost of $1,999,184.00. Of the

eight shipments, seven were processed as contemplated. Prior to the final shipment,

Schein discovered that Crystal Coast had been reselling drugs obtained from ACR,

and cancelled the last order. In all, Crystal Coast sold the seven successfully-received

shipments to wholesalers for $3,058,690.00. Over the three months that the scheme

was operational, Kresler and Walker each earned a total of approximately $500,000

from these transactions.




                                           4
II.   Kresler’s Flight to Israel

      Because the principal issue raised on this appeal relates to Kresler’s claim that

he was deprived of his right to a speedy trial, we set out a detailed narrative of the

undisputed facts relating to the cause of the delay. On October 1, 2003, Kresler was

interviewed by Special Agent Mallon of the Food and Drug Administration at a

Denny’s Restaurant in Miami. At that interview, Kresler indicated his willingness to

cooperate with the investigation regarding ACR and Williams. On February 6, 2004,

during a telephone conversation, Kresler told Agent Mallon that he was in Israel and

that he would return to the United States at some point in the next month. Kresler

agreed to contact Mallon when he returned to the United States. On March 2, 2004,

Mallon again contacted Kresler by telephone. This time, Kresler indicated that he had

broken his leg in Israel and would not return to the United States for another six to

eight weeks.

      The grand jury returned an indictment against Kresler on April 8, 2004. On

June 23, 2004, presumably in response to a request for assistance by the United

States, INTERPOL provided Kresler’s street address in Israel to the United States

Attorney and advised that Kresler’s name was in the border control lookout list.

INTERPOL also provided a request for consideration of arrest and extradition, and

this request was sent to the International Department at the Israeli Ministry of Justice

                                           5
for further evaluation. By then, Kresler had become an Israeli citizen. The request

for extradition apparently was not pressed because the United States Attorney was

under the mistaken belief that Israel would not extradite one of its citizens. Since

1999, however, Israeli law permitted extradition for its citizens for some offenses

(including fraud) provided that the sentence imposed was served in Israel.

      Nevertheless, INTERPOL continued to track Kresler’s movements. On

September 2, 2005, INTERPOL provided information that Kresler had reserved

airline tickets from Tel Aviv to Geneva under the name of “Ariel Kersler” for a flight

on August 28, 2005. Subsequently, on September 11, 2005, Kresler sent an email to

Walker’s wife boasting that he “[had] a way for all the charges to be dropped against

[Walker], but it will cost money!” Ten days later, on September 21, 2005, Kresler

sent another email to Walker’s wife asking, “Do you want Billey boy to stay in jail?”

Kresler attached a printout of the docket sheet in this case, which indicated that

Kresler was one of the defendants.

      Kresler continued to travel to and from Israel. On December 19, 2005,

INTERPOL obtained information that Kresler had re-entered Israel three days prior.

On April 27, 2006, Agent Mallon sent a draft red notice to INTERPOL, which

operated as a request to INTERPOL’s member nations to arrest Kresler if he entered

their jurisdiction, and, if possible, to extradite him to the United States. On May 22,

                                          6
2006, INTERPOL advised that “Ariel Kresler” had traveled from Israel to Austria on

January 26, 2006, but the Austrian authorities could not confirm that Kresler had

entered the country. On May 29, 2006, INTERPOL finalized publication of the red

notice to all of its 183 member countries.

      On June 5, 2006, Kresler was arrested by Polish authorities at Krakow Airport.

Kresler had traveled there under an Israeli passport with the name “Ariel Kersler.”

Kresler did not waive extradition, thus necessitating formal extradition procedures.

Consequently, Kresler was not extradited to the United States until November 30,

2006. Kresler’s initial appearance in federal court was on December 1, 2006. Trial

was initially set for January 16, 2007, but was continued on Kresler’s motion until

August 21, 2007. After trial, the jury convicted Kresler of all of the offenses charged

in the indictment with the exception of one money laundering charge.

                                   DISCUSSION

      Kresler contends that (1) the district court erroneously denied his motion to

dismiss the indictment based on a violation of his Sixth Amendment right to a speedy

trial; (2) the evidence presented was not sufficient to sustain his conspiracy, wire

fraud and money laundering convictions; (3) the district court erroneously admitted

evidence; and (4) the district court imposed an unreasonable sentence. Each of these

claims is without merit.

                                          7
I.    Speedy Trial

      We review the district court’s denial of a motion to dismiss based on a

defendant’s right to a speedy trial de novo. United States v. Clark, 83 F.3d 1350,

1352 (11th Cir. 1996) (per curiam). The Sixth Amendment guarantees that all

criminal defendants “shall enjoy the right to a speedy . . . trial.” The Supreme Court

has enunciated a four-part test to determine whether a defendant’s speedy trial right

has been violated: (1) the length of the delay, (2) whether the government or the

criminal defendant is more to blame for the delay, (3) whether the defendant asserted

his right to a speedy trial, and (4) whether he suffered prejudice as a result of the

delay. Barker v. Wingo, 407 U.S. 514, 530 (1972); United States v. Harris, 376 F.3d

1282, 1290 (11th Cir. 2004).

      “[T]o trigger a speedy trial analysis, an accused must allege that the interval

between accusation and trial has crossed the threshold dividing ordinary from

‘presumptively prejudicial’ delay . . . .” Doggett v. United States, 505 U.S. 647,

651-52 (1992) (citation omitted). Typically, delays exceeding one year will be

considered “‘presumptively prejudicial,’” meaning that “the delay [is] unreasonable

enough to trigger the Barker enquiry.” Id. at 652 n.1 (citations omitted). “If, after the

threshold inquiry is satisfied and the second and third factor are considered, all three

of these factors weigh heavily against the Government, the defendant need not show

                                           8
actual prejudice (the fourth factor) to succeed in showing a violation of his right to

a speedy trial.” United States v. Ingram, 446 F.3d 1332, 1336 (11th Cir. 2006)

(citation omitted).

      The length of the delay for speedy trial purposes is calculated from the date of

the indictment to the trial date. United States v. Dunn, 345 F.3d 1285, 1296 (11th Cir.

2003). Kresler was indicted on April 8, 2004, and his trial commenced on August 21,

2007. Consequently, the length of the delay was slightly more than forty months.

Nevertheless, he complains only of a thirty-three-month delay, presumably because

he sought and received a seven-month continuance of the original date set for trial

following his extradition. The delay of which he complains, although not as long as

in some other cases, see Doggett, 505 U.S. at 648 (eight and one half year delay);

United States v. Hayes, 40 F.3d 362, 364 (11th Cir. 1994) (five year delay), is

sufficiently long to trigger the Barker inquiry. Accordingly, we proceed to consider

whether the second factor (blame for the delay) and the third factor (the defendant’s

assertion of his right to a speedy trial) weighed sufficiently heavily against the

defendant so that prejudice to the defendant will not be presumed.

      Our consideration of these two factors brings to mind the Yiddish word

“chutzpah,” which has evolved into a legal term “analytically similar to ‘unclean

hands,’ though not necessarily coterminous with that concept as understood in

                                          9
Chancery.” Motorola Credit Corp. v. Uzan, 561 F.3d 123, 128 n.5 (2d Cir. 2009).

As Judge Cabranes has observed, “[t]he ‘classic definition’ of chutzpah has been

described as ‘that quality enshrined in a man who, having killed his mother and

father, throws himself on the mercy of the court because he is an orphan.’” Id.

(quoting Leo Rosten, The Joys of Yiddish 92 (1968)). Courts “have employed the

‘classic definition’ and contemporary variations where a party’s conduct is especially

and brazenly faulty” or where judges “encounter such flagrant abuses that no single

word adequately expresses appropriate disgust.” Id. (citations omitted).

      This definition aptly fits Kresler’s claim that he was denied his right to a

speedy trial notwithstanding the extraordinary efforts he took to avoid prosecution,

during which he also hatched a scheme to either obstruct justice or defraud his co-

defendant Walker by offering to have the charges dropped in return for cash. While

Kresler’s “absence from the country did not relieve the government of its obligations

to make good-faith efforts to have him returned,” United States v. Bagga, 782 F.2d

1541, 1543 (11th Cir. 1986) (citation omitted), our reading of the record persuades

us that such efforts were made here. The United States actively sought the assistance

of INTERPOL, with which it was continuously in contact. Indeed, it was a result of

their joint efforts that Kresler was arrested in Poland and ultimately extradited to the

United States, notwithstanding his efforts to oppose extradition.

                                          10
      Of course, the erroneous assumption that Kresler could not be extradited from

Israel did contribute to the delay of which Kresler complains. Nevertheless, this is

hardly sufficient to tip the scales in his favor on the issue of blame for the delay. As

we held in a closely analogous case:

             The best that can be said is that if the government was at
             fault for not locating [the defendant] in [a foreign
             jurisdiction], it was clearly no more than mere negligence.
             “Though a purposeful attempt to delay the trial to prejudice
             the defendant or to gain a tactical advantage for itself
             should weigh heavily against the Government, Barker v.
             Wingo, . . . 407 U.S. at 531, . . . a more neutral reason, such
             as negligence, does not necessarily tip the scale in favor of
             the defendant, particularly where the defendant was at
             liberty and outside the jurisdiction where the indictment
             was returned.”

Id. at 1544 (citations omitted).

      Moreover, Kresler’s outrageous behavior makes it impossible for him to argue

that he asserted his right to a speedy trial in a manner required to tip the scales of the

Barker analysis in his favor. As the Court of Appeals for the District of Columbia has

held, where a defendant is aware that charges are pending against him, “his failure to

make any effort to secure a timely trial on them (and his apparent desire to avoid one)

manifests a total disregard for his speedy trial right.” United States v. Tchibassa, 452

F.3d 918, 926 (D.C. Cir. 2006); see also Rayborn v. Scully, 858 F.2d 84, 92 (2d Cir.

1988) (“[W]hen it is manifestly apparent that a defendant has no serious interest in

                                           11
the speedy prosecution of the charges against him, a court need not ignore the

defendant’s fugitivity or recalcitrance in determining whether his sixth amendment

rights have been violated.”). Nor need a court ignore the delay caused by the

defendant’s efforts to avoid extradition (in this case almost six months). See United

States v. Manning, 56 F.3d 1188, 1194 (9th Cir. 1995) (“[Defendant] cannot avoid a

speedy trial by forcing the government to run the gauntlet of obtaining formal

extradition and then complain about the delay that he has caused by refusing to return

voluntarily to the United States.”). In sum, Kresler was a “reluctant defendant who

was not concerned with a speedy trial.” Bagga, 782 F.2d at 1545 (citation omitted).

Indeed, even after his return to the United States, he sought and obtained a seven-

month delay of his initially scheduled trial date.

      Finally, because the Barker factors weigh against Kresler, he is required to

show actual prejudice. Clark, 83 F.3d at 1354. Kresler does not argue that he

suffered any such prejudice. In sum, the delay between Kresler’s indictment and trial

did not violate his Sixth Amendment right to a speedy trial.

II.   Sufficiency of the Evidence and Evidentiary Rulings

      We review the sufficiency of the evidence of conviction de novo, viewing the

evidence in the light most favorable to the government. United States v. Suba, 132

F.3d 662, 671 (11th Cir. 1998). “In applying this standard all reasonable inferences

                                          12
and credibility choices must be made in favor of the jury verdict, and that verdict

must be sustained if there is substantial evidence to support it when the facts are

viewed in the light most favorable to the government.” United States v. Davis, 666

F.2d 195, 201 (5th Cir. Unit B 1982) (citations omitted). Moreover, “[t]he evidence

need not be inconsistent with every reasonable hypothesis except guilt, and the jury

is free to choose between or among the reasonable conclusions to be drawn from the

evidence presented at trial.” United States v. Poole, 878 F.2d 1389, 1391 (11th Cir.

1989) (per curiam) (citation omitted).

      A.     Sufficiency of Evidence of Wire Fraud and Conspiracy Counts

      To establish that Kresler committed wire fraud, the United States Attorney was

required to show: “(1) intentional participation in a scheme to defraud, and, (2) the

use of the interstate wires in furtherance of that scheme.” United States v. Maxwell,

579 F.3d 1282, 1299 (11th Cir. 2009) (citations omitted). Moreover, to sustain the

related conspiracy convictions, he was required to prove that Kresler “knew of and

willfully joined in the unlawful scheme to defraud . . . .” Id. (citation omitted).

Circumstantial evidence can supply evidence of knowledge of the scheme. Id.

      The evidence overwhelmingly established the existence of a scheme to defraud

Schein, which was furthered by the use of interstate wires. Kresler argues, however,

that “there was no evidence that he was aware of the scheme or that he acted

                                         13
willfully.” This claim is without merit. The evidence at trial established that Kresler

knew that Schein was providing the drugs for shipment to ACR for shipment to

Angola. Indeed, a letter written to Kresler from Terminello, the escrow agent, shortly

after a meeting at which they and the others involved in the scheme were present,

asked Kresler to provide:

             whatever documentation exists verifying that Crystal
             Coast, Inc., is properly licensed to wholesale
             pharmaceutical products, and that, in particular, Crystal
             Coast is authorized by African Christian Relief to organize
             and arrange for the procurement, distribution, and shipment
             of pharmaceuticals that are supplied by a manufacturer at
             a reduced price to African Christian Relief as a bona fide
             charitable organization.

While there is some question whether Kresler received this letter, due to a minor error

in the street address, the inference is clear that it was written as a result of the

discussions during the meeting. Indeed, Terminello testified that he understood that

“Crystal Coast was going to . . . procure, organize, and arrange for the shipment of

the humanitarian aid pharmaceuticals that they were acquiring from Schein . . . to the

countries that the humanitarian aid was deemed for.” Moreover, the invoices

provided to Crystal Coast, copies of which Walker forwarded to Kresler (who was the

bookkeeper and money manager of Crystal Coast), clearly indicated that the intended

destination for all of the ordered InFed was Angola. Nevertheless, Crystal Coast sold


                                          14
100% of the InFed ordered from Schein on the open market, and no orders were ever

sent to Angola.

      Kresler was also personally involved in the delivery of InFed to the ultimate

purchasers. This activity began with an initial trial run that he and Walker conducted.

Specifically, they ordered 100 units of InFed from Schein (which was paid for by

Kresler), Walker and Linden picked up the InFed from Vene-Embarque, and they

delivered it to their ultimate purchasers. After the trial run was successful, the

number of units ordered and the revenues generated increased substantially. This

activity established that he had personal knowledge of the domestic sale of InFed

intended for Angola.

      Moreover, Kresler, like Walker, must have understood that the large sums of

money that they were earning, and the large profit margins from the resale of InFed,

clearly suggested that Schein would have had no reason to provide InFed at such a

discounted price to a private drug wholesaler as opposed to a charitable organization.

Indeed, Walker himself acknowledged that he was “concerned . . . that what [he] was

doing . . . was, in fact, improper.” As Walker explained, the “situation [was] too good

to be true,” because “[v]ery seldom do you see the profit margin, or the margins in

markup, in between paying $88 for something and turning around and selling it for

[$]170.”

                                          15
      The manner in which the transactions were structured also constituted

circumstantial evidence of the fraudulent nature of the enterprise. Specifically,

Kresler and his accomplices employed Terminello as an escrow agent who received

payments for the InFed and remitted payment to Schein. The purpose of this

arrangement, as Walker testified, was to hide from Schein the fact that Crystal Coast

was purchasing the InFed. Kresler’s participation in this arrangement was another

fact from which the jury could infer that he was a knowing participant in the

fraudulent scheme.

      Finally, Kresler fled to Israel almost directly after his interview with Agent

Mallon, at which he was questioned about his involvement in the scheme, he refused

to return, and he refused to waive extradition. This evidence of consciousness of

guilt was another factor that the jury was entitled to consider. United States v.

Borders, 693 F.2d 1318, 1324 (11th Cir. 1982) (“It is today universally conceded that

the fact of an accused’s flight, escape from custody, resistance to arrest, concealment,

assumption of a false name, and related conduct, are admissible as evidence of

consciousness of guilt, and thus of guilt itself.”) (internal quotations and citations

omitted).

      B.     Evidentiary Rulings Related to Wire Fraud and Conspiracy Counts

      Kresler challenges two evidentiary rulings relating to the wire fraud and

                                          16
conspiracy counts. We review a trial court’s evidentiary rulings for abuse of

discretion. United States v. Gunn, 369 F.3d 1229, 1236 (11th Cir. 2004) (per curiam).

Moreover, “evidentiary and other nonconstitutional errors do not constitute grounds

for reversal unless there is a reasonable likelihood that they affected the defendant’s

substantial rights; where an error had no substantial influence on the outcome, and

sufficient evidence uninfected by error supports the verdict, reversal is not

warranted.” United States v. Hawkins, 905 F.2d 1489, 1493 (11th Cir. 1990)

(citations omitted).

             1.        Ultimate Purchasers’ Testimony

      Kresler contends that the district court erroneously admitted testimony from the

ultimate purchasers of InFed that they would not have purchased the drug had they

known that they were originally sold by Schein for charitable purposes. One of the

witnesses, Michael Burman of DIT, testified that the purchase would not have been

legal. While there is no dispute that Burman’s understanding of the law was correct,

see 21 U.S.C. § 353(c)(3)(A)(ii)(II), Kresler argues that “[t]he question of whether

these buyers had an opinion on the legality of Kresler’s sale of pharmaceuticals to

them was completely irrelevant” because “[t]he issue at trial was whether Kresler

knowingly participated in a scheme to defraud Schein.” (Emphasis added).

      Kresler, however, was not only charged with a scheme to defraud Schein, but

                                          17
he was also charged with violating 21 U.S.C. § 333(a)(2), and related provisions of

the Food Drug and Cosmetic Act. Specifically, Count Nine of the indictment charged

that, “with the intent to defraud and mislead, [Kresler] did sell and offer to sell a

quantity of Infed, a prescription drug . . . which drug was previously supplied at a

reduced price to ACR, a charitable organization . . . .” (Emphasis added). Under this

section, the purchasers of the InFed could have been the victims of the fraud, as the

indictment alleged and the district court instructed the jury. See United States v.

Bradshaw, 840 F.2d 871, 873-74 (11th Cir. 1988) (Section 333(a)(2) encompasses

intent to defraud consumers as well as federal enforcement agencies). Indeed, Kresler

does not challenge the sufficiency of the evidence with respect to this count.

      Consequently, the testimony elicited from the ultimate purchasers was relevant

to explain why Kresler’s failure to disclose the true source of the InFed would have

been material to the purchasers. Moreover, it also demonstrated that persons

employed in the wholesale pharmaceutical industry had at least a rudimentary

knowledge of the laws and regulations against drug diversion. The jury could have

inferred from this and other evidence that Kresler, who was employed in that

industry, was also aware of these prohibitions, an issue that was relevant to his intent




                                          18
on the wire fraud and conspiracy counts. In any event, in light of the overwhelming

evidence of guilt on these counts, any error in the admission of this evidence was

harmless.

             2.     Rule 404(b) Evidence

      Kresler contends that the district court abused its discretion when it admitted

evidence that subsequent to the charged scheme to defraud, he and Walker illegally

obtained prescription medications from physicians, who were able to purchase these

medications at a low cost, and resold them to wholesalers on the open market. Under

Federal Rule of Evidence 404(b), evidence of “other crimes, wrongs, or acts” are “not

admissible to prove the character of a person in order to show action in conformity

therewith.” It may, however, be admissible if it is relevant to an issue other than the

defendant’s character. United States v. Delgado, 56 F.3d 1357, 1365 (11th Cir.

1995). This rule applies to a subsequent act, as well as a prior act. United States v.

Schardar, 850 F.2d 1457, 1463 (11th Cir. 1988); United States v. Hurley, 755 F.2d

788, 790 (11th Cir. 1985).

      Kresler argues that the 404(b) evidence “was of little probative value given the

fact that there was no evidence that Kresler was aware of the [InFed] scheme to

defraud perpetrated by Charles Williams.”         This argument is belied by the

circumstantial evidence of Kresler’s knowledge of the scheme to defraud discussed

                                          19
previously. Kresler also argues that there was no evidence that the physicians from

whom the medications were obtained were being defrauded. This argument ignores

the fact that the subsequent scheme, like the earlier one, involved obtaining

medication and illegally reselling the medication to wholesalers. Both schemes could

not have succeeded without the efforts of Kresler and Walker to conceal from the

ultimate purchaser the true provenance of the drugs. Indeed, Walker testified that one

of the reasons they removed the names of the doctors that the pharmaceutical

company had affixed to the packages was that, if the purchasers would have been told

“that we got it from a physician and the name was taken out, I doubt if they would

have continued doing any business with us.” This conduct constituted fraudulent

concealment of a material fact. See Maxwell, 579 F.3d at 1299 (“A scheme to defraud

‘requires proof of material misrepresentations, or the omission or concealment of

material facts reasonable calculated to deceive persons of ordinary prudence.’”)

(citation omitted). Thus, even if the subsequent fraudulent scheme was not a mirror

image of the charged fraudulent offenses, and we have held that they need not be,

United States v. Beechum, 582 F.2d 898, 915 (5th Cir. 1978) (en banc), it was

sufficiently similar to the charged offense to be relevant on the issue of Kresler’s

intent. The relevance “derives from the defendant’s indulging himself in the same

state of mind in the perpetration of both the extrinsic and charged offenses. The

                                         20
reasoning is that because the defendant had unlawful intent in the extrinsic offense,

it is less likely that he had lawful intent in the present offense.” Id. at 911 (footnote

and citations omitted). As Professors Mueller and Kirkpatrick observe:

               [a]lleged fraud in different forms often find support in
               [other] fraudulent acts that tend to show intent or
               knowledge, particularly when the defendant claims in
               effect that he may have been mistaken or inaccurate in
               connection with the charged crime, but lacked an intent to
               deceive or cheat the purported victim.

Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence 823 (3d ed. 2007).

      Moreover, even if the testimony was erroneously admitted, as a practical

matter, it could not have prejudiced Kresler. The sole source of the evidence relating

to the subsequent act was the testimony of Walker. Because he was an accomplice

testifying pursuant to a cooperation agreement, he was a highly impeachable witness.

Under these circumstances, his uncorroborated testimony with regard to the

subsequent scheme simply added nothing to Walker’s credibility as a witness and to

the evidence against Kresler, for which there was substantial corroboration, on the

charges of which he was convicted. In sum, if the jury found Walker to be credible,

it would have convicted Kresler, even without Walker’s testimony regarding the

similar act.




                                           21
      C.     Sufficiency of Evidence of Money Laundering and Conspiracy
             Counts

      In order to prove that Kresler committed money laundering in violation of 18

U.S.C. § 1956(a)(1)(B)(i), the government must show:

             (1) the defendant conducted or attempted to conduct a
             financial transaction; (2) the transaction involved the
             proceeds of a statutorily specified unlawful activity; (3) the
             defendant knew the proceeds were from some form of
             illegal activity; and (4) the defendant knew a purpose of
             the transaction was to conceal or disguise the nature,
             location, source, ownership, or control of the proceeds.

United States v. Miles, 290 F.3d 1341, 1354-55 (11th Cir. 2002) (per curiam) (citation

omitted). Kresler contends that the evidence was insufficient to establish that the

transactions that were the subject of this charge were designed to “conceal and

disguise” the nature and source of the transactions. See Cuellar v. United States, 128

S. Ct. 1994, 2003 (2008); United States v. Majors, 196 F.3d 1206, 1213-14 (11th Cir.

1999). This claim is without merit.

      The evidence here established that once sales in InFed were consummated and

the profits were realized, Kresler and his co-conspirators did not instruct Terminello

to remit funds directly to their personal bank accounts. Instead, Kresler instructed

Terminello to wire transfer $200,000 of his share of the fraud proceeds to the

Barclays bank account for JAP International, an offshore company that Kresler



                                          22
controlled. Similarly, Linden instructed Terminello to wire transfer his share of the

proceeds to the Nations Bank account for Maris Trading and to the First Union

National Bank of Florida account of Arsenault & Reardon. Walker instructed

Terminello to pay his share of the proceeds to a law firm that was handling the

closing for his purchase of a condominium in Florida. The jury was entitled to infer

that the only purpose of these transactions, executed by Kresler and his accomplices,

was to conceal the true nature and source of the funds.

III.   Sentencing Issues

       Kresler was sentenced principally to a period of incarceration of ninety-six

months, four months less than the lower end of the range prescribed by the

Sentencing Guidelines. The range was as high as it was in large part because

Kresler’s prior criminal history yielded a criminal history category of VI. Indeed, the

range was almost twice as high as it would have been if his criminal history category

was I.    Kresler does not raise any procedural objections to his sentence.

Consequently, we review Kresler’s sentence only for substantive reasonableness. See

Gall v. United States, 552 U.S. 38, 51 (2007).

       In conducting this review, we must “take into account the totality of the

circumstances, including the extent of any variance from the Guidelines range.” Id.

The fact that we “might reasonably have concluded that a different sentence was

                                          23
appropriate is insufficient to justify reversal of the district court.” Id. Moreover, “the

party who challenges the sentence bears the burden of establishing that the sentence

is unreasonable in the light of both that record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam).

“[O]rdinarily we would expect a sentence within the Guidelines range to be

reasonable.” Id. Consequently, reversal of a procedurally proper sentence is only

appropriate if “we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving at

a sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” United States v. McBride, 511 F.3d 1293, 1297-98 (11th Cir. 2007) (per

curiam) (internal quotations and citation omitted).

      Kresler raises two objections to his sentence: (1) that the district court failed

to adequately consider Kresler’s medical condition and his treatment by the Bureau

of Prisons in imposing sentence; and (2) that the district court erroneously failed to

apply a mitigating factor when calculating Kresler’s guideline sentence for his minor

role in the offense.

      A.     Medical Care

      The district court judge carefully considered Kresler’s medical history when

imposing sentence, including testimony from Dr. Edwin Lopez, who treated Kresler

                                           24
at the Federal Detention Center in Miami, and Kresler himself. Indeed, the district

court imposed a ninety-six-month sentence, which was less than the minimum

sentence prescribed by the Guidelines. While Kresler complains that this variance

does not adequately take into account his medical condition, the weight afforded to

this factor is within the discretion of the district court. United States v. Amedeo, 487

F.3d 823, 832 (11th Cir. 2007) (“The weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court . . . .”)

(internal quotations and citation omitted).

      B.     Minor Role Adjustment

      A district court’s determination of a defendant’s role in an offense for

sentencing purposes constitutes a factual finding to be reviewed only for clear error,

and the district court has “considerable discretion in making this fact-intensive

determination.” United States v. De Varon, 175 F.3d 930, 937, 946 (11th Cir. 1999)

(en banc). The defendant bears the burden of proving, by a preponderance of the

evidence, that he is entitled to a mitigating-role reduction. Id. at 939 (citation

omitted). To determine whether this reduction applies, a district court first must

“assess whether the defendant is a minor or minimal participant in relation to the

relevant conduct attributed to the defendant in calculating [his] base offense level.”

Id. at 941. The district court also must “measure the defendant’s culpability in

                                          25
comparison to that of other participants in the relevant conduct.” Id. at 944.

      Here, Kresler’s role in the relevant conduct was anything but minor. Indeed,

as the district judge noted, “the only way the scheme could have succeeded for any

one of the participants, was to . . . sell the product at a profit over the price that the

product was obtained from [Schein], and in that critical aspect of the fraud, Mr.

Kresler was a very important participant.” Kresler’s contentions that he “took no part

in perpetrating the fraud that was committed against Schein” and that “there was no

evidence that Kresler was even aware of the fraud” are belied by the extensive

circumstantial evidence discussed previously. Consequently, the district court

properly found that Kresler was not entitled to a minor role reduction.

                                   CONCLUSION

      The judgment of conviction is AFFIRMED.




                                           26